Citation Nr: 1601011	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  07-19 438	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating for a right foot hallux valgus disability, currently 10 percent disabling. 

2. Entitlement to a total disability rating for individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina. In that decision, the RO originally denied claims for service connection for a right foot disability; this claim was eventually granted, the Veteran perfected an appeal for an initial increased rating. The TDIU is part and parcel of the appeal for the increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

This claim was remanded by the Board in February 2011, December 2013, and August 2014. 


FINDING OF FACT

On March 28, 2014, prior to the promulgation of a decision in the appeal, the Board received a signed letter from the Veteran that a withdrawal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the Veteran withdrew this appeal via a signed letter to VA which was received by the RO on March 28, 2014; the Veteran stated he no longer wished to pursue his claim on appeal. For reasons unknown, it appears this letter was not associated with the file until after the last remand was issued in August 2014. Regardless, there remained no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.


		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


